VOTING RIGHTS PROXY AGREEMENT


This Voting Rights Proxy Agreement (the “Agreement”) is entered into in Pinghe
County, Fujian Province, People’s Republic of China (“PRC” or “China”) as of
January 20, 2011 by and among Zhangzhou Fuhua Biomass Energy Technology Co.,
Ltd. (“Party A”), Fujian Zhangzhou Ding Neng Bio-Technology Co., Ltd. (the
“Company” or “Party B”), and the undersigned shareholders of Party B (the
“Shareholders”).  Party A, Party B and the Shareholders are each referred to in
this Agreement as a “Party” and collectively as the “Parties.”


RECITALS


1.           Party B is engaged in the business of biodiesel production
etc.  Party A has the expertise in consulting, and Party A has entered into a
series of agreements with Party B to provide Party B with various consulting
services.


2．       The Shareholders are shareholders of the Company, each legally holding
such amount of equity interest of the Company as set forth on the signature page
of this Agreement and collectively holding 100% of the issued and outstanding
equity interests of the Company (collectively the “Equity Interest”).


3.           The Shareholders desire to grant to Party A a proxy to vote the
Equity Interest for the maximum period of time permitted by law in consideration
of good and valuable consideration, the receipt of which is hereby acknowledged
and agreed by Party A.


NOW THEREFORE, the Parties agree as follows:


1.           The Shareholders hereby agree to irrevocably grant and entrust
Party A, for the maximum period of time permitted by law, with all of their
voting rights as shareholders of the Company.  Party A shall exercise such
rights in accordance with and within the parameters of the laws of the PRC and
the Articles of Association of the Company.


2.           Party A may establish and amend rules to govern how Party A shall
exercise the powers granted by the Shareholders herein, including, but not
limited to, the number or percentage of directors of Party A which shall be
required to authorize the exercise of the voting rights granted by the
Shareholders, and Party A shall only proceed in accordance with such rules.


3.           The Shareholders shall not transfer or cause to be transferred the
Equity Interest to any party (other than Party A or such designee of Party
A).  Each Shareholder acknowledges that it will continue to perform its
obligations under this Proxy Agreement even if one or more of other Shareholders
no longer holds any part of the Equity Interest.



4.           This Proxy Agreement has been duly executed by the Parties as of
the date first set forth above, and in the event that a Party is not a natural
person, then such Party’s action has been duly authorized by all necessary
corporate or other action and executed and delivered by such Party’s duly
authorized representatives.  This Agreement shall take effect upon the execution
of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Each Shareholder represents and warrants to Party A that such
Shareholder owns such amount of the Equity Interest as set forth next to its
name on the signature page below, free and clear of all liens and encumbrances,
and such Shareholder has not granted to any party, other than Party A, a power
of attorney or proxy over any of such amount of the Equity Interest or any of
such Shareholder’s rights as a shareholder of Company.  Each Shareholder further
represents and warrants that the execution and delivery of this Agreement by
such Shareholder shall not violate any law, regulations, judicial or
administrative order, arbitration award, agreement, contract or covenant
applicable to such Shareholder.


6.           This Agreement may not be terminated without the unanimous consent
of all Parties, except that Party A may, by giving a thirty (30) day prior
written notice to the Shareholders, terminate this Agreement, with or without
cause


7.           Any amendment to and/or rescission of this Agreement shall be in
writing by the Parties.


8.           The execution, validity, creation and performance of this Agreement
shall be governed by the laws of PRC.


9.           This Agreement shall be executed in five (5) duplicate originals in
English, and each Party shall receive one (1) duplicate original, each of which
shall be equally valid.


10.         The Parties agree that in the event a dispute shall arise from this
Agreement, the Parties shall settle their dispute through amicable negotiations
and/or arbitration in accordance with this Clause 10.  If the Parties cannot
reach a settlement within 45 days following the negotiations, the dispute shall
be submitted to be determined by arbitration through China International
Economic and Trade Arbitration Commission (“CIETAC”) in accordance with CIETAC
arbitration rules. There shall be three (3) arbitrators.  Party B shall select
one (1) arbitrator and Party A shall select one (1) arbitrator, and both
arbitrators shall be selected within thirty (30) days after giving or receiving
the demand for arbitration.  Such arbitrators shall be freely selected, and the
Parties shall not be limited in their selection to any prescribed list.  The
chairman of the CIETAC shall select the third arbitrator.  If a Party does not
appoint an arbitrator who consents to participate within thirty (30) days after
giving or receiving the demand for arbitration, the relevant appointment shall
be made by the chairman of the CIETAC. The arbitration shall be conducted in
Beijing in English. The determination of CIETAC shall be conclusively binding
upon the Parties and shall be enforceable in any court of competent
jurisdiction.



[SIGNATURE PAGE FOLLOWS]
 
 
-2-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF this Agreement is duly executed by each Party or its legal
representatives.
 

PARTY A:
Zhangzhou Fuhua Biomass Energy Technology Co., Ltd.
     
Legal/Authorized Representative:
/s/ Sanfu Huang
 
 
Name: HUANG Sanfu
 
Title: Executive Director
   
PARTY B:
Fujian Zhangzhou Ding Neng Bio-Technology Co., Ltd.
     
Legal/Authorized Representative:
/s/ Xinfeng Nie
 
 
Name: NIE Xinfeng
 
Title: Chairman of Board of Directors

 

 
-3-

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE FOR SHAREHOLDERS OF PARTY B


SHAREHOLDERS OF PARTY B:
     
/s/ Xinfeng Nie
 
NIE Xinfeng
 
ID Card No.:320325197112048034
 
Owns 60% of Fujian Zhangzhou Ding Neng Bio-Technology Co., Ltd.
     
/s/ Sanfu Huang
 
HUANG Sanfu
 
ID Card No.:R121153145
 
Owns 40% of Fujian Zhangzhou Ding Neng Bio-Technology Co., Ltd.
 

 

 
-4-

--------------------------------------------------------------------------------

 